Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
New claims 21-40 in the Preliminary Amendment filed on May 1, 2019 have been examined for this Office Action.  Claims 1-20 were cancelled. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,691,531. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the present application are anticipated by the same limitations found in the claims of the ‘531.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 32, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0195900 A1 to Chang et al (herein Chang) in view of US 8,621,141 B2 to Mudama et al (herein Mudama) in further view of US 2013/0013860 A1 to Francechini et al (herein Francechini).
Referring to claims 21, 32, and 39, Chang discloses a storage device, comprising:       one or more memories (Figure 2, element 20 and [0054]); and one or more controllers configured to cause:      allocating first blocks of the one or more memories to a first zone and second blocks of the one or more memories to a second zone (Figure 3 and [0055-0056]);     assigning a first error correction mechanism to the first zone and a second error correction mechanism to the second zone (Figure 3 and [0055-0056]).     Chang does not explicitly disclose directing a first plurality of write requests to the solid state drive into the first zone and a second plurality of write requests into the second zone, wherein the first plurality of write requests is for data is overwritten more frequently than data for the second plurality of write requests. However, Mudama discloses a method and system for wear leveling in a solid state drive. Wear leveling is performed by mapping logical regions (i.e. zones) that hold static content or information into physical regions of the solid state drive that have erase counts more than an average erase count of all of the physical regions (i.e. zones that have been overwritten more frequently, see Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the wear leveling techniques taught by Mudama within the solid state drive of Chang in order to reduce the possibility of future erase operations of physical regions in the solid state drive that have been subject to more wear (Mudama, Abstract).     Chang also does not explicitly disclose re-directing at least one write request from the first write requests into the second zone.  In an analogous art, Franceschini discloses a memory system in which write requests may be redirected to another region in memory based on performance characteristics ([0011]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the redirect teachings taught by Franceschini within Chang for similar performance reasons.  Doing so would optimize the storage zones of Chang in order to redirect write requests based on defined performance characteristics such as storing data in less accessed zones.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008.  The examiner can normally be reached on 8:00 am - 4:30 pm (ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112